--------------------------------------------------------------------------------

Exhibit 10.33

 
ANGELICA CORPORATION


EMPLOYMENT AGREEMENT




This agreement (this “Agreement”) has been entered into this 23rd day of
November, 2005, by and between Angelica Corporation, a Missouri corporation (the
“Company”), and W. Russell Watson, an individual (the “Employee”).


WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to retain the Employee in the
employ of the Company as Senior Vice President, East Business Unit of the
Company’s Textile Services business operations as of the Effective Date (as
defined below); and


WHEREAS, this Agreement contains the terms and conditions that have been
negotiated by the Company and the Employee as an inducement to the Employee to
continue in the employment of the Company and as an incentive to reinforce and
encourage the continued attention and dedication of the Employee to the Company
and its business throughout the Employment Period (as defined below), even in
the face of a potential Change in Control;


NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:
 
Section 1: Definitions and Construction.


1.1  Definitions. For purposes of this Agreement, the following words and
phrases, whether or not capitalized, shall have the meanings specified below,
unless the context plainly requires a different meaning.
 
1.1(a) “Accrued Obligations” has the meaning set forth in Section 4.1(a) of this
Agreement.
 
1.1(b) “Annual Bonus” has the meaning set forth in Section 2.4(b) of this
Agreement.


1.1(c) “Annual Base Salary” has the meaning set forth in Section 2.4(a) of this
Agreement.


1.1(d) “Board” means the Board of Directors of the Company.


1.1(e) “Cause” has the meaning set forth in Section 3.3 of this Agreement.
 
1

--------------------------------------------------------------------------------


1.1(f) “Change in Control” means:


(i) The acquisition by any individual, entity or group, or a Person (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of ownership of 25%
or more of either (a) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (b) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”); or


(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election, by the Company's
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, as a member of the
Incumbent Board, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule l4a-11 of Regulation l4A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


(iii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (1) more than 50% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) no Person beneficially owns, directly or indirectly, 25% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation, entitled to vote generally in the election of directors, and (3) at
least a majority of the members of the board of directors of

 
2

--------------------------------------------------------------------------------


the corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or
 
(iv) Approval by the stockholders of the Company of (a) a complete liquidation
or dissolution of the Company or (b) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (1) more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (3) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


1.1(g)  “Change in Control Date” means the date that a Change in Control first
occurs.  


1.1(h) “Company” has the meaning set forth in the first paragraph of this
Agreement and, with regard to successors, in Section 6.2 of this Agreement.


1.1(i) “Date of Termination” has the meaning set forth in Section 3.8 of this
Agreement.


1.1(j) “Disability” has the meaning set forth in Section 3.2 of this Agreement.


1.1(k) “Disability Effective Date” has the meaning set forth in Section 3.2 of
this Agreement.


1.1(l) “Effective Date” means the date of this Agreement.
 
3

--------------------------------------------------------------------------------


1.1(m) “Employment Period” means the period beginning on the Effective Date and
ending on the Date of Termination.


1.1(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


1.1(o) “Good Reason” has the meaning set forth in Section 3.4 of this Agreement.


1.1(p) “Incumbent Board” has the meaning set forth in Section 1.1(f)(ii) of this
Agreement.


1.1(q) “Notice of Termination” has the meaning set forth in Section 3.7 of this
Agreement.


1.1(r) “Other Benefits” has the meaning set forth in Section 4.3 of this
Agreement.


1.1(s) “Outstanding Company Common Stock” has the meaning set forth in Section
1.1(f)(i) of this Agreement.


1.1(t) “Outstanding Company Voting Securities” has the meaning set forth in
Section 1.1(f)(i) of this Agreement.


1.1(u) “Person” means any “person” within the meaning of Sections 13(d) and
14(d) of the Exchange Act.
    
1.2 Gender and Number. When appropriate, pronouns in this Agreement used in the
masculine gender include the feminine gender, words in the singular include the
plural, and words in the plural include the singular.


1.3 Headings. All headings in this Agreement are included solely for ease of
reference and do not bear on the interpretation of the text. Accordingly, as
used in this Agreement, the terms “Article” and “Section” mean the text that
accompanies the specified Article or Section of the Agreement.


1.4 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without reference to its
conflict of law principles.


Section 2: Terms and Conditions of Employment.


2.1 Period of Employment; Term of Agreement. The Employee shall remain in the
employ of the Company throughout the Employment Period in accordance with the
terms and provisions of this Agreement. Either party to this Agreement may
terminate the Employment Period (and the Employee’s employment with the Company)
at any time by giving the other party a Notice of
 
4

--------------------------------------------------------------------------------


 
Termination, subject only to the obligation of the Company to pay the benefits
to the Employee as specified in Section 4 of this Agreement. The term of this
Agreement shall begin as of the Effective Date and shall end on the Date of
Termination.


2.2 Positions and Duties.


2.2(a) Throughout the Employment Period, the Employee shall serve as Senior Vice
President, East Business Unit of the Company’s Textile Services business,
subject to the reasonable directions of the principal executive officer of the
Textile Services business and the principal executive officer of the Company.
The Employee shall have such authority and shall perform such duties as shall be
specified by the principal executive officer of the Textile Services business
and the principal executive officer of the Company from time to time.


2.2(b) Throughout the Employment Period (but excluding any periods of vacation
and sick leave to which the Employee is entitled), the Employee shall devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and shall use his reasonable best efforts to perform
faithfully and efficiently such responsibilities as are assigned to him under or
in accordance with this Agreement; provided that, it shall not be a violation of
this Section 2.2(b) for the Employee to (i) serve on corporate, civic or
charitable boards or committees, (ii) deliver lectures or fulfill speaking
engagements, or (iii) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Employee's
responsibilities as an employee of the Company in accordance with this Agreement
or violate the Company's conflict of interest policy as is in effect at such
times.


2.3 Situs of Employment. Throughout the Employment Period, the Employee's
services shall be performed at the Company’s divisional headquarters offices
located in the greater Atlanta, Georgia metropolitan area.


2.4 Compensation.


2.4(a) Annual Base Salary. The Employee will initially receive an annual base
salary (“Annual Base Salary”) of One Hundred Seventy Thousand Dollars
($170,000.00), which shall be paid in equal or substantially equal semi-monthly
installments. During the Employment Period, the Annual Base Salary payable to
the Employee shall be reviewed at least once annually and shall be increased at
the discretion of the Company but shall not be reduced without the consent of
the Employee.
 
5

--------------------------------------------------------------------------------


2.4(b) Annual Incentive Bonuses. In addition to Annual Base Salary, the Employee
will be entitled to earn an incentive bonus on an annual basis (the “Annual
Bonus”) during the Employment Period. The Board will set, on or before the 90th
day of such fiscal year, the criteria which will be required to be achieved by
the Employee during the fiscal year to earn all or a specified percentage of his
Annual Bonus. The maximum Annual Bonus that the Employee may earn is 60%, and
the target bonus is 30%, of the Employee’s salary paid during the fiscal year.
If a Change in Control occurs, the Employee will receive a lump-sum payment on
or before the Change in Control Date equal to the Employee’s maximum Annual
Bonus, prorated with the numerator being the number of months in the fiscal year
to the Change in Control Date (including the month in which the Change in
Control occurs as a full month) and the denominator being 12. This payment will
be in lieu of any right of the Employee to receive an Annual Bonus for the
fiscal year in which the Change in Control occurs.


2.4(c) Long-Term Incentive Plan Awards. The Employee will be entitled to earn
long-term incentive bonus awards payable in accordance with a plan established
by the Board or the Compensation and Organization Committee (the “Long-Term
Bonus”). The Employee will be eligible to earn a Long-Term Bonus during the
Employment Period on the basis of the achievement of performance goals during a
three-year performance period. The Board will set, on or before the 90th day of
such fiscal year, the performance goals to be achieved during the performance
period that is then commencing in order for the Employee to earn all or a
specified portion of his Long-Term Bonus. The Long-Term Bonus amount that may be
earned by the Employee will be set at 35% of the Employee’s then-current Annual
Base Salary.


2.4(d) Savings and Deferred Compensation Plans. Throughout the Employment
Period, the Employee shall be entitled to participate in all savings, deferred
compensation and retirement plans generally available to other peer officers of
the Company, including the Company’s 401(k) Plan.


2.4(e) Welfare Benefit Plans. Throughout the Employment Period, the Employee
and/or the Employee's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent generally available to other peer employees of the
Company.


2.4(f) Business Expenses. Throughout the Employment Period, the Employee shall
be entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Employee in the conduct of the business of the Company
(including travel and entertainment expenses) in accordance with the policies,
practices and
 
6

--------------------------------------------------------------------------------


procedures generally applicable within the Company.


2.4(g) Office and Furnishings. Throughout the Employment Period, the Employee
shall be entitled to an office or offices of a size and with furnishings and
other appointments commensurate with his office, duties and responsibilities
with the Company.


2.4(h) Vacation. Throughout the Employment Period, the Employee shall be
entitled to paid vacation equal to three (3) weeks per year.


Section 3: Termination of Employment.


3.1 Death. The Employee's employment shall terminate automatically upon the
Employee's death during the Employment Period.


3.2 Disability. If the Company determines in good faith that the Disability of
the Employee has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), the Company may give to the Employee
written notice in accordance with Section 7.2 of its intention to terminate the
Employee's employment. In such event, the Employee's employment with the Company
shall terminate effective on the thirtieth (30th) day after receipt of such
notice by the Employee (the “Disability Effective Date”), provided that, within
the thirty (30) days after such receipt, the Employee shall not have returned to
full-time performance of the Employee's duties. For purposes of this Agreement,
“Disability” shall mean that the Employee has been unable to perform the
services required of the Employee under this Agreement on a full-time basis for
a period of one hundred eighty (180) consecutive regular business days by reason
of a physical and/or mental condition. “Disability” shall be deemed to exist
when certified by a physician selected by the Company and acceptable to the
Employee or the Employee's legal representative (such agreement as to
acceptability not to be withheld unreasonably). The Employee will submit to such
medical or psychiatric examinations and tests as such physician deems necessary
to make any such Disability determination.


3.3 Termination for Cause. The Company may terminate the Employee's employment
during the Employment Period for “Cause,” which shall mean termination based
upon: (a) the Employee's willful and continued failure to substantially perform
his duties with the Company (other than as a result of incapacity due to
physical or mental condition), after a written demand for substantial
performance is delivered to the Employee by the Company, which specifically
identifies the manner in which the Employee has not substantially performed his
duties, (b) the Employee's commission of an act constituting a criminal offense
involving moral turpitude, dishonesty, or breach of trust, or (c) the Employee's
material breach of any provision of this Agreement. For purposes of this Section
3.3, no act or failure to act on the Employee's part shall be considered
“willful” unless done or omitted to be done without good faith on the part of
the Employee and without the Employee’s reasonable belief that the act or
omission was in the best interest of the Company.


3.4 Good Reason. The Employee may terminate his employment with the Company
during
 
7

--------------------------------------------------------------------------------


 
the Employment Period for “Good Reason,” which shall mean:


3.4(a) the assignment to the Employee of any duties inconsistent in any respect
with the Employee's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2.2(a) or any other action by the Company which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose any
action not taken in bad faith by the Company and which the Company remedies
promptly after receipt of notice thereof given by the Employee;


3.4(b) (i) the failure by the Company to continue in effect any benefit or
compensation plan, stock ownership plan, life insurance plan, health and
accident plan or disability plan to which the Employee is entitled as specified
in Section 2.4, provided that the Company may amend, modify or replace any such
plan or plans as long as the Employee is entitled to benefits under the amended,
modified or replaced plan or plans that are substantially similar to those of
the plan or plans so amended, modified or replaced, (ii) the taking of any
action by the Company which would adversely affect the Employee's participation
in, or materially reduce the Employee's benefits under, any plans described in
Section 2.4, or deprive the Employee of any benefits enjoyed by the Employee as
described in Section 2.4(f) and (g), or (iii) the failure by the Company to
provide the Employee with paid vacation to which the Employee is entitled as
described in Section 2.4(h);


3.4(c) the Company's requiring the Employee to be based at any office or
location other than that described in Section 2.3;


3.4(d) a material breach by the Company of any provision of this Agreement;


3.4(e) any purported termination by the Company of the Employee's employment
otherwise than as expressly permitted by this Agreement; or


3.4(f) in connection with a Change in Control, the failure of a successor of the
Company to expressly assume and agree to perform this Agreement pursuant to the
provisions of Section 6.2 of this Agreement prior to the Change in Control Date;
provided, however, that a termination of employment by the Employee: (A)
subsequent to an express assumption and agreement to perform this Agreement by
such successor on or after the Change in Control Date, or (B) subsequent to a
date that is two years after a Change in Control Date, shall not be deemed to be
for “Good Reason” under this subsection.
 
8

--------------------------------------------------------------------------------


For purposes of this Section, any good faith determination of “Good Reason” made
by the Employee shall be conclusive unless and until such determination is
overturned by a court of competent jurisdiction.


3.5 Voluntary Termination by the Employee. The Employee may voluntarily
terminate his employment with the Company for any reason or for no reason at any
time during the Employment Period.


3.6 Termination by the Company without Cause. The Company may terminate the
Employee’s employment with the Company for any reason or for no reason, without
citing Cause, at any time during the Employment Period, subject to the
provisions of Section 4 of this Agreement.


3.7 Notice of Termination. Any termination by the Company or by the Employee
shall be communicated by Notice of Termination given in accordance with Section
7.2 to the other party. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee's employment under the provision so
indicated, and (iii) if the Date of Termination (as defined in Section 3.8
hereof) is other than the date of receipt of such notice, specifies the Date of
Termination. The failure by the Employee or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Employee or the Company
hereunder or preclude the Employee or the Company from asserting such fact or
circumstance in enforcing the Employee's or the Company's rights hereunder.


3.8 Date of Termination. “Date of Termination” means (i) if the Employee's
employment is terminated by the Company for Cause or any other reason, the date
of receipt by the Employee of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Employee's employment is
terminated by reason of death or Disability, the date of death of the Employee
or the Disability Effective Date, as the case may be, or (iii) if the Employee's
employment is terminated by the Employee for Good Reason, the date specified in
the Notice of Termination which date shall not be more than thirty (30) or less
than fifteen (15) days after the receipt of such notice; or (iv) if the
Employee’s employment is terminated by the Employee voluntarily (either prior to
or after a Change in Control Date), the date that is specified in the Notice of
Termination.


Section 4: Certain Benefits Upon Termination.


4.1 Termination Without Cause or For Good Reason Not in Connection with a Change
in Control. If, prior to a Change in Control Date during the Employment Period
(except in the event that one of the following terminations of employment occurs
within the six-month period prior to the earlier of (a) a Change in Control Date
or (b) the execution of a definitive agreement or contract that eventually
results in a Change in Control, which shall result in the payment of severance
benefits set forth in Section 4.2 of this Agreement), (i) the Company shall
terminate the Employee's employment without Cause, or
 
9

--------------------------------------------------------------------------------


 
(ii) the Employee shall terminate his employment for Good Reason, the Employee
shall be entitled to the payment of the benefits provided below:


4.1(a) Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Employee the sum of (i) the Employee's
Annual Base Salary through the Date of Termination to the extent not previously
paid, (ii) the accrued benefit payable to the Employee under any compensation
plan, program or arrangement in which the Employee is a participant subject to
the computation of benefits provisions of such plan, program or arrangement, and
(iii) any accrued vacation pay; in each case to the extent not previously paid
(the “Accrued Obligations”).


4.1(b) Annual Base Salary Continuation. For a period of twelve (12) months
beginning in the month immediately subsequent to the month in which the Date of
Termination occurs, the Company shall pay to the Employee, on a semi-monthly
basis consistent with its then-existing payroll practices, an amount equal to
one/twenty-fourth (1/24th) of the Employee’s then-current Annual Base Salary;
provided, however, that during months seven (7) through twelve (12) of such
period, the amount of such payments shall be reduced by the amounts, if any,
earned by the Employee during such months as a result of self-employment and/or
employment with another employer. As a condition of payment during months seven
through twelve, the Employee agrees to provide the Company with verification,
reasonably acceptable to the Company, substantiating the amounts of any such
earnings or the Employee’s lack of other employment, as the case may be. The
Company at any time may elect to pay the balance of such payments then remaining
in a lump sum, without discount.


4.2 Benefits Upon Termination without Cause or for Good Reason in Connection
with a Change in Control. If (a) a Change in Control occurs during the
Employment Period and within two (2) years after the Change in Control Date (i)
the Company shall terminate the Employee's employment without Cause, or (ii) the
Employee shall terminate employment with the Company for Good Reason, or,
alternatively, (b) if one of the above-described terminations of employment
occurs within the six-month period prior to the earlier of (i) a Change in
Control Date or (ii) the execution of a definitive agreement or contract that
eventually results in a Change in Control, then the Employee shall become
entitled to the payment of the benefits as provided below as of either (y) the
Date of Termination, in the case where the sequence of the requisite events is
as set forth in subsection (a) above or (z) the Change in Control Date, in the
case where the sequence of the requisite events occurred as set forth in
subsection (b) above (the relevant date for purposes of entitlement to the
benefits as set forth in this Section 4.2 is hereinafter referred to as the
“Entitlement Date”):
 
4.2(a) Accrued Obligations. Within thirty (30) days after the Entitlement Date,
the Company shall pay to the Employee the Accrued Obligations.


4.2(b) Severance Amount. Within thirty (30) days after the Entitlement Date, the
Company shall pay to the Employee as severance pay in a lump sum, in cash, an
amount
 
10

--------------------------------------------------------------------------------


 
equal to one (1) times an amount equal to the Employee’s then-current Annual
Base Salary.
 
4.2(c) Stock Options and Restricted Stock. To the extent not otherwise provided
for under the terms of the Company's stock-based compensation plans or the
Employee's award or grant agreements, all stock options and restricted stock
held by the Employee that have not expired in accordance with their respective
terms shall fully vest as of the Entitlement Date.
 
4.3 Death. If the Employee's employment is terminated by reason of the
Employee's death during the Employment Period (either prior or subsequent to the
Change in Control Date), this Agreement shall terminate without further
obligations to the Employee's legal representatives under this Agreement, other
than for (i) payment of Accrued Obligations (which shall be paid to the
Employee's estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) days of the Date of Termination) and (ii) the timely payment or
provision of such other benefits required to be paid or provided by the Company
to the Employee or the Employee’s family under any plan, program, policy,
practice, contract or agreement of the Company generally provided to other peer
employees and their families (“Other Benefits”), including all such benefits
payable in the event of death.


4.4 Disability. If the Employee's employment is terminated by reason of the
Employee's Disability during the Employment Period (either prior or subsequent
to a Change in Control), this Agreement shall terminate without further
obligations to the Employee, other than for (i) payment of Accrued Obligations
(which shall be paid to the Employee in a lump sum in cash within thirty (30)
days of the Date of Termination) and (ii) the timely payment or provision of
Other Benefits including all such benefits payable in the event of Disability.


4.5 Termination for Any Other Reasons. If the Employee's employment shall be
terminated for Cause or by the Employee voluntarily (either prior or subsequent
to a Change in Control Date), this Agreement shall terminate without further
obligations to the Employee other than the obligation to pay to the Employee the
Accrued Obligations. In such case, all of the Employee’s Accrued Obligations
shall be paid to the Employee in a lump sum in cash within thirty (30) days of
the Date of Termination.


4.6 Entire Agreement; Prior Agreements and Benefits under Other Plans
Superceded. This Agreement is the entire agreement of the parties on the subject
matter contained herein and shall supercede all prior agreements, arrangements
and understandings that the Employee and the Company may have had with respect
to the Employee’s employment with the Company and the payment of benefits by the
Company to the Employee in the event of a termination of the Employee’s
employment, either prior to or in conjunction with a Change in Control,
including that certain Employment Agreement dated the 30th day of September,
2004. The benefits payable pursuant to this Agreement are in lieu of and in
substitution for any termination benefits payable by the Company in conjunction
with any other plan, program, policy, practice, contract or agreement that the
Company may have had either in the past, currently or in the future.


11

--------------------------------------------------------------------------------


4.7 Full Settlement. The parties agree that the Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder are intended to be in full settlement of all claims that the Employee
may have against the Company with respect to the termination of the Employee’s
employment with the Company and the Employee may be required to execute and
deliver an agreement to this effect prior to receipt of any payments under this
Agreement. The payments to be made by the Company or any other obligation that
the Company is required to perform pursuant to this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Employee or others. In no event
shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement and, except as provided in Section 4.1(b), such
amounts shall not be reduced whether or not the Employee obtains other
employment. To the extent the Employee prevails in any contest with respect to
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Employee regarding the amount of any payment pursuant to this
Agreement), the Company agrees to pay promptly, to the full extent permitted by
law, all legal fees and expenses which the Employee may reasonably incur as a
result of any such contest, plus in each case interest on any delayed payment at
the applicable Federal rate provided for in Code Section 7872(f)(2)(A).


4.8 Resolution of Disputes. If there shall be any dispute between the Company
and the Employee (i) as to whether any termination of the Employee's employment
was for Cause, or (ii) as to whether any termination of the Employee’s
employment for Good Reason was made in good faith, then, unless and until there
is a final, non-appealable judgment by a court of competent jurisdiction
declaring that such termination was for Cause or that the determination by the
Employee of the existence of Good Reason was not made in good faith, the Company
shall pay all amounts, and provide all benefits, to the Employee and/or the
Employee's family or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 4.1 or 4.2 as though
such termination was without Cause or for Good Reason, as the case may be;
provided, however, that the Company shall not be required to pay any disputed
amounts pursuant to this Section 4.8 except upon receipt of an undertaking by or
on behalf of the Employee to repay all such amounts to which the Employee is
ultimately adjudged by such court not to be entitled.


Section 5: Non-Competition.


5.1 Non-Compete Agreement.


5.1(a) During the period beginning on the Date of Termination and ending one (1)
year thereafter, the Employee shall not, without prior written approval of the
principal executive officer of the Company, become a partner, officer, director,
stockholder, advisor, employee, consultant, agent, salesman or otherwise of any
business enterprise in substantial direct competition (as defined in Section
5.1(b)) with the Company or any of its subsidiaries in the United States or in
any other country in which the Company does
 
12

--------------------------------------------------------------------------------


 
business on the Date of Termination; provided that, if the Employee’s employment
is terminated for Good Reason, then the Employee will not be subject to the
restrictions of this Section 5.1(a). This restriction will not limit the
Employee’s right to invest in five percent (5%) or less of the outstanding
capital stock or other equity securities of any corporation, the stock or
securities of which are publicly traded on a national stock exchange.


5.1(b) For purposes of Section 5.1, a business enterprise with which the
Employee becomes associated shall be considered in substantial direct
competition, if such entity competes with the Company or its subsidiaries in any
business in which the Company or any of its subsidiaries is engaged and is
within the Company's or the subsidiary’s market area as of the Date of
Termination.


5.1(c)  During the period beginning on the date the Employment Period terminates
and ending one (1) year thereafter, the Employee shall not directly or
indirectly solicit the employment of, recruit, employ, hire, cause to be
employed or hired, entice away or establish a business relationship with, (i)
any then current employee of the Company or any of its subsidiaries or (ii) any
person who was employed by the Company or any of its subsidiaries during the six
(6) months immediately prior to the date that the Employee first solicits such
person.


5.2 Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Employee during the
Employee's employment by the Company and which shall not be or become public
knowledge (other than by acts by the Employee or representatives of the Employee
in violation of this Agreement). After termination of the Employee's employment
with the Company, the Employee shall not, without the prior written consent of
the Company, or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section constitute a basis for deferring or
withholding any amounts otherwise payable to the Employee under this Agreement.


Section 6:  Successors.


6.1 Successors of Employee.  This Agreement is personal to the Employee and,
without the prior written consent of the Company, the rights (but not the
obligations) shall not be assignable by the Employee otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Employee's legal representatives.


6.2 Successors of Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and
 
13

--------------------------------------------------------------------------------


to the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Employee to terminate this Agreement at his
option on or after the Change in Control Date for Good Reason. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.


Section 7: Miscellaneous.


7.1 Other Agreements. The Board may, from time to time in the future, provide
other incentive programs and bonus arrangements to the Employee with respect to
the occurrence of a Change in Control that will be in addition to the benefits
required to be paid in the designated circumstances in connection with the
occurrence of a Change in Control. Such additional incentive programs and/or
bonus arrangements will affect or abrogate the benefits to be paid under this
Agreement only in the manner and to the extent explicitly agreed to by the
Employee in any such subsequent program or arrangement.


7.2 Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses as set
forth below; provided that all notices to the Company shall be directed to such
other address as one party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


Notice to Employee:


W. Russell Watson
4290 Woodward Way
Cumming, Georgia 30041
 
Notice to Company:
 
Angelica Corporation
424 South Woods Mill Road 
Chesterfield, Missouri 63017-3406
Attention: General Counsel


7.3 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
14

--------------------------------------------------------------------------------


7.4 Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


7.5 Waiver. The Employee's or the Company's failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Employee or the Company may have hereunder,
including, without limitation, the right of the Employee to terminate employment
for Good Reason pursuant to Section 3.4 shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
 
IN WITNESS WHEREOF, the Employee and, the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.




“Employee”






/s/ W. R. Watson                                            
W. Russell Watson


“Company”


ANGELICA CORPORATION






By /s/ Stephen M. O’Hara                             
Name: Stephen M. O’Hara
Title: CEO
 
 
15

